BENEDICT, District Judge.
The application of the petitioners to be made colibel-ants must be denied, for the reason that they are in no way jointly interested with the libelants, nor do the facts set forth in the petition raise any questions similar to those raised in the libel. The proper practice on the part of the petitioners is to file their libel in the usual manner, and, when the proceeds have come into court, raise the question of priority by a motion for an order of distribution. Let the default entered herein be opened so far only as to allow the petitioners to file a libel and proceed to enforce their claims against the vessel in the usual manher, the libelants to have leave to proceed in this cause, such proceedings in no way to affect the question of priority, which is reserved for the further order of this court.